AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT This Amendment No. 3 to Receivables Sale Agreement (this "Amendment") is entered into as of June 11, 2010 among Graybar Commerce Corporation, a Delaware corporation, as Buyer ("Buyer") and Graybar Electric Company, Inc., a New York corporation, as Originator ("Originator"). RECITALS Each of Buyer and Originator entered into that certain Receivables Sale Agreement, dated as of June 30, 2000, as amended by Amendment No. 1 thereto, dated as of August 15, 2006 and by Amendment No. 2 thereto, dated as of October 13, 2006 (such agreement, as so amended, the "Sale Agreement"). Each of the parties hereto now desires to amend the Sale Agreement, subject to the terms and conditions hereof, as more particularly described herein. AGREEMENT NOW, THEREFORE, in consideration of the premises, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1. Definitions Used Herein. Capitalized terms used herein and not otherwise defined herein shall have the respective meanings set forth for such terms in, or incorporated by reference into, the Sale Agreement.
